PRESS RELEASE FOR RELEASE MAY 8, 2:00 p.m. For More Information Contact Thomas K. Sterner (410) 539-1313 Fraternity Community Bancorp, Inc. FRATERNITY COMMUNITY BANCORP, INC. REPORTS RESULTS FOR THE QUARTER ENDED MARCH 31, 2013 Baltimore:Fraternity Community Bancorp, Inc. (OTCBB:FRTR), the holding company for Fraternity Federal Savings and Loan Association, today announced that it realized net income of $65,200 for the quarter ended March 31, 2013, as compared to net income of $52,200 for the same quarter in 2012. This reflected earnings per common share of $.05 for the three months ended March 31, 2013 as compared to $.04 per common share for the same period ended March 31, 2012. Net interest income decreased for the three months ended March 31, 2013 by $48,000, or 4.3%, from $1,124,900 for the three months ended March 31, 2012 to $1,076,900 for the three months ended March 31, 2013. Our provision for loan losses decreased by $52,100, or 71.3%, from $73,000 for the three months ended March 31, 2012 to $20,900 for the three months ended March 31, 2013.Non-interest income increased $51,500, or 70.5%, for the three months ended March 31, 2013, from $73,200 for the three months ended March 31, 2012 to $124,700 for the three months ended March 31, 2013. This was primarily due to realizing a gain on the sale of investment securities of $43,300 during the three months ended March 31, 2013. Non-interest expense increased by $41,600, or 3.9%, for the three months ended March 31, 2013, from $1,063,100 for the three months ended March 31, 2012 to $1,104,700 for the three months ended March 31, 2013. Non-accrual loans totaled $2.9 million at March 31, 2013 compared to $4.9 million at December 31, 2012.Net loan charge-offs amounted to $65,900 during the three months ended March 31, 2013, compared to $73,000 during the three months ended March 31, 2012. As of March 31, 2013, non-accrual loans included three troubled debt restructured loans totaling $744,200, seventeen owner occupied one-to-four family residential loans totaling $1.8 million, five non-owner occupied one-to-four family residential loans totaling $296,200 and two home equity lines of credit totaling $91,800.As of December 31, 2012, non-accrual loans included six troubled debt restructured loans totaling $3.3 million, twenty-one one-to-four family residential loans totaling $1.5 million and two home equity lines of credit totaling $92,100.The total decrease of $2.0 million in non-accrual loans is primarily due to three troubled debt restructured loans that had previously been on non-accrual status but are now accruing interest due to the borrowers abiding by the payment terms of the restructured loan for more than six months. Other real estate owned at March 31, 2013 and December 31, 2012 consisted of one luxury residential property that was a speculative construction loan (totaling $1.7 million at March 31, 2013 and $1.6 million at December 31, 2012) and one non-owner occupied property totaling $49,600. At March 31, 2013, total assets decreased by $3.0 million to $166.7 million at March 31, 2013 from $169.7 million at December 31, 2012.The decrease in assets for the three months ended March 31, 2013 was due mainly to a $2.3 million decrease in cash and cash equivalents from $18.1 million at December 31, 2012 to $15.8 million at March 31, 2013.In addition, loans receivable, net, decreased $1.3 million from $114.2 million at December 31, 2012 to $112.9 million at March 31, 2013. The Company’s consolidated tangible equity, all of which is tangible, was $28.9 million at March 31, 2013 compared to $29.3 million at December 31, 2012. The decrease was primarily due to the Company’s repurchase of 34,000 shares of its stock during the three months ended March 31, 2013. The Bank remains well capitalized with a Tier 1 leverage ratio, Tier 1 risk-based capital ratio and Total risk-based capital ratio of 14.31%, 25.91% and 27.16%, respectively, as compared to 14.02%, 24.70% and 25.95%, respectively for the same measures as of December 31, 2012. Fraternity Community Bancorp, Inc. is the holding company for Fraternity Federal Savings and Loan Association, founded in 1913. The Bank is a community-oriented financial institution, dedicated to serving the financial service needs of customers and businesses within its market area, which consists of Baltimore City and Baltimore, Carroll and Howard Counties in Maryland. FORWARD-LOOKING STATEMENTS This press release contains statements that are forward-looking, as that term is defined by the Private Securities Litigation Reform Act of 1995 or the Securities and Exchange Commission in its rules, regulations and releases. The Company intends that such forward-looking statements be subject to the safe harbors created thereby. All forward-looking statements are based on current expectations regarding important risk factors, including but not limited to real estate values, market conditions, the impact of interest rates on financing, local and national economic factors and the matters described in “Item 1A. Risk factors” in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. Accordingly, actual results may differ from those expressed in the forward-looking statements, and the making of such statements should not be regarded as a representation by the Company or any other person that results expressed herein will be achieved. Fraternity Community Bancorp, Inc. Consolidated Statements of Financial Condition March 31, 2013 December 31, 2012 (in thousands) (in thousands) (unaudited) ASSETS Cash and due from banks $ $ Interest-bearing deposits in other banks Investment securities Loans, net Other real estate owned Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits $ $ Advances from the Federal Home Loan Bank Advances by borrowers for taxes and insurance Other liabilities Total Liabilities Stockholders' Equity Total Liabilities & Stockholders' Equity $ $ Consolidated Statements of Income (unaudited) For the Three For the Three Months Ended Months Ended March 31, 2013 March 31, 2012 (in thousands) (in thousands) Interest Income Loans $ $ Investment Securities Other 12 12 Total Interest Income Interest Expense Deposits Borrowings Total Interest Expense Net Interest Income Provision for Loan Losses 21 73 Net Interest Income after Provision for Loan Losses Non-interest Income 73 Non-interest Expenses Income Before Income Tax Expense 76 62 Income Tax Expense 11 10 Net Income $
